Judgment unanimously affirmed. Memorandum: Defendant was convicted after a jury trial of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]) and criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]) and sentenced as a predicate felony offender. Giving the necessary deference “to the fact-finder’s opportunity to view the witnesses, hear the testimony and observe demean- or”, we conclude that the verdict is not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Because of defendant’s lengthy criminal history and the fact that defendant received close to the minimum sentence, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Cosgrove, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pine, J. P., Lawton, Pigott, Jr., Callahan and Boehm, JJ.